    Case: 1:16-cv-02647-CAB Doc #: 155 Filed: 02/26/20 1 of 2. PageID #: 12801



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


   SEAN DECRANE
                                                        Case No. 1:16-cv-02647
                           Plaintiff,
                  v.                                    Judge Christopher A. Boyko
   EDWARD J. ECKART, et al.
                                                        Magistrate Judge William H. Baughman, Jr.
                    Defendants.


        PLAINTIFF SEAN DECRANE’S MOTION FOR TELEPHONIC STATUS CONFERENCE


        Plaintiff respectfully requests that the Court set a telephonic status conference.

        Trial in the matter is set for May 18, 2020 with the final pretrial scheduled for April 30, 2020.

ECF #135. Appropriate trial preparation will involve a significant investment of time and resources

in March and April.

        The individual Defendants included a qualified-immunity argument in their second

summary-judgment motion filed on November 11, 2019. ECF #139. If the Court denies their

motion, Defendants may file an interlocutory appeal of the qualified-immunity denial. If that

happens, or if the Court grants the summary-judgment motion, trial would not go forward as set.

That means that the parties could prepare for trial over the coming weeks, only to have to re-prepare

after an appellate interlude if Plaintiff prevails. Plaintiff seeks to avoid any duplication of effort.

        To ensure that no unnecessary time or resources are expended preparing for a trial that may

not go forward as set, Plaintiff respectfully requests that the Court convene a telephone conference

to discuss case status.




                                                Page 1 of 2
   Case: 1:16-cv-02647-CAB Doc #: 155 Filed: 02/26/20 2 of 2. PageID #: 12802



Dated: February 26, 2020                    Respectfully submitted,

                                            /s/ Ashlie Case Sletvold
                                            Ashlie Case Sletvold (0079477)
                                            Subodh Chandra (0069233)
                                            Patrick Haney (0092333)
                                            Brian Bardwell (0098423)
                                            THE CHANDRA LAW FIRM LLC
                                            The Chandra Law Building
                                            1265 W. 6th St., Suite 400
                                            Cleveland, OH 44113-1326
                                            216.578.1700 Phone
                                            216.578.1800 Fax
                                            Ashlie.Sletvold@ChandraLaw.com
                                            Subodh.Chandra@ChandraLaw.com
                                            Patrick.Haney@ChandraLaw.com
                                            Brian.Bardwell@ChandraLaw.com

                                            Attorneys for Plaintiff Sean DeCrane




                                   Page 2 of 2
